Order entered July 29, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00854-CV

                         IN RE GARY EUGENE SIMS, Relator

               Original Proceeding from the 282nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-00-45450-PS

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE